                                UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND

      CHAMBERS OF                                                                   U.S. COURTHOUSE
   CATHERINE C. BLAKE                                                          101 WEST LOMBARD STREET
     DISTRICT JUDGE                                                           BALTIMORE, MARYLAND 21201
                                                                                       (410) 962-3220
                                                                                     Fax (410) 962-6836




                                               March 17, 2021


                            MEMORANDUM TO COUNSEL

       Re:      United States v. Harrison, et al.
                Criminal No. CCB-19-575


Dear Counsel,

        This will confirm the results of our conference call yesterday. Because of difficulties in
review of discovery and communication with their clients caused by the coronavirus pandemic,
defense counsel have requested to postpone the trial date. Counsel also anticipate this time would
be helpful for plea negotiations. The government agrees. Accordingly, the one-week jury trial of
this case now set for April 19, 2021, is Postponed until August 16, 2021. A status report is due
May 14, 2021, regarding the progress of discovery and the likelihood there may be a resolution
as to one or both defendants without the necessity for trial.

        Despite the informal nature of this ruling, it shall constitute an Order of the Court, and the
Clerk is directed to docket it accordingly.

                                                      Sincerely yours,

                                                              /S/

                                                      Catherine C. Blake
                                                      United States District Judge
